11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Daril Osias,                                 * From the 244th District Court
                                               of Ector County
                                               Trial Court No. C-16-0966-CR.

Vs. No. 11-17-00067-CR                        * March 29, 2019

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.